MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
Respondent’s unopposed motion for summary disposition is granted. We conclude that this petition for review is appropriate for summary disposition because petitioners’ motion to reopen filed with the Board of Immigration Appeals (“BIA”) violated the time limitation on motions to reopen. See 8 C.F.R. § 1003.2(c)(2). A motion to reopen must be filed within 90 days after the date on which a final administrative decision was filed. Id. The final order of removal was entered by the Board on November 1, 2004. Petitioners’ motion to reopen was not filed until August 22, 2006. Accordingly, this petition for review is denied. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.